  Case: 1:19-cv-00360-MRB Doc #: 74 Filed: 04/20/20 Page: 1 of 1 PAGEID #: 1442




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

Preterm-Cleveland, et al.,                 :
                                           :
               Plaintiffs,                 : Case No. 1:19-cv-00360
                                           :
               vs.                         : Judge Michael R. Barrett
                                           :
Attorney General of Ohio, et al.,          :
                                           :
               Defendants.                 :
                                           :
                                           :

                                       ORDER

      This matter is before the Court on Plaintiffs’ Request for Oral Argument regarding

their Motion for a Preliminary Injunction. (Doc. 65). The State Defendants oppose

Plaintiffs’ Request. (Doc. 67). The Court agrees with the State Defendants that oral

argument is not necessary in this case. (Id., PageID 1203). Accordingly, it is hereby

ORDERED that Plaintiffs’ Request for Oral Argument (Doc. 65) is DENIED.

      IT IS SO ORDERED.
                                              _/s Michael R. Barrett___________
                                              Michael R. Barrett, Judge
                                              United States District Court
